Citation Nr: 1103684	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for bowel incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for bowel incontinence and assigned a 
10 percent evaluation, effective May 30, 2006.  The Veteran 
expresses disagreement with the disability evaluation.  

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 30 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver.  

In August 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

When this matter was before the Board in August 2010, a remand 
was ordered.  Specifically, the AMC was instructed to schedule 
the Veteran for a gastrointestinal examination by a physician to 
determine the current degree of disability for the Veteran's 
service-connected bowel incontinence.  According to the 
Compensation and Pension Exam Inquiry report, a VA examination 
for the Veteran was requested on September 3, 2010.  Thereafter, 
in a second Compensation and Pension Exam Inquiry report dated 
September 27, 2010, the AMC requested that the claims file be 
returned to the examiner who performed the examination and "ask 
for [an] addendum indicating the [claims] file was reviewed."  
In an October 2010 VA note, the VA examiner indicated that the 
claims file was reviewed.  Based upon the evidence cited above, 
the Veteran was scheduled for a VA examination in September 2010, 
with a follow-up VA addendum solicited in October 2010.  Although 
the October 2010 VA addendum has been associated with the claims 
file, there is no evidence of the September 2010 VA examination 
report.  This was also mentioned by the Veteran's representative 
in the January 2011 Appellant's Brief.  

Because of the aforementioned procedural deficiency, the Board's 
remand instructions were not complied with, and another remand is 
needed in order to ensure compliance.  If any action required by 
a remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While the 
Board regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Associate with the claims file the 
September 2010 VA examination report for 
the Veteran's service-connected bowel 
incontinence.  Failure to provide the above 
stated evidence warrants automatic 
rescheduling of a new VA examination to 
determine the current severity of the 
Veteran's service-connected 
gastrointestinal disability.  

2.  Once such development is completed, 
readjudicate the claim for an initial 
increased rating in excess of 10 percent 
for bowel incontinence.  If the benefit 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



